 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
       ANDREW ALTIERI                                    CASE NO. C19-1080 RSM
 9
                      Plaintiff,
10                                                       ORDER GRANTING PLAINTIFF’S
                           v.                            EX PARTE MOTION FOR
11                                                       EXTENSION OF TIME
       STANDARD INSURANCE COMPANY, et
12     al.,

13                    Defendants.

14

15          This matter comes before the Court on Plaintiff Andrew Altieri’s Motion for Extension

16   of Time. Dkt. #7. Although Plaintiff filed the Motion as a “stipulated motion,” the Court notes

17   that the Motion was submitted only by Plaintiff and that counsel for Defendants have not filed

18   appearances at this time. Accordingly, the Court will consider the filing an ex parte motion

19   submitted by Plaintiff.

20          Plaintiff filed his complaint on July 11, 2019 and summonses were issued on July 24,

21   2019. Plaintiff claims that Defendants were served the morning of August 12, 2019. Dkt. #7 at

22   1. Pursuant to the Court’s scheduling order (Dkt. #4), parties’ FRCP 26(f) conference deadline

23
     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EXTENSION OF TIME
     PAGE - 1
 1   is August 14, 2019, with initial disclosures due August 21, 2019. Plaintiff requests a time

 2   extension of “at least 45 days” to allow Defendants time to file their Answer and prepare for the

 3   FRCP 26(f) status conference.

 4             Finding that good cause exists to extend the initial disclosure deadlines, it is hereby

 5   ORDERED that the deadlines are revised as follows:

 6              Deadline for FRCP 26(f) Conference:                            9/30/2019

 7              Initial Disclosures Pursuant to FRCP 26(a)(1):                 10/7/2019

 8              Combined Joint Status Report and Discovery
                Plan as Required by FRCP 26(f) and Local Civil
 9              Rule 26(f):                                                   10/14/2019

10

11             Furthermore, the Court advises Plaintiff’s counsel to review this District’s Local Rules

12   regarding electronic signatures on court filings (LCR 11); signatures by local counsel on all

13   motions and other filings (LCR 83.1(d)(2)); and the CM/ECF Procedures for submitting proposed

14   orders.

15             DATED this 14th day of August 2019.

16

17                                                  A
                                                    RICARDO S. MARTINEZ
18                                                  CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23
     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EXTENSION OF TIME
     PAGE - 2
